Fokd, Judge:
The suits listed above have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed JM (Commodity Specialist’s Initials) by Commodity Specialist Joel Mar-gulies (Commodity Specialist’s Name) on the invoices covered by the protests enumerated in Schedule “A” attached hereto and made a part hereof, and classified under Par. 1529(a) at 65% ad valorem, consist of laces and lace articles (which are not veils or veilings) made on a Levers machine, not made full gauge on a machine of 12 point or finer, not wholly or in chief value of cotton, rayon or other synthetic textile, or silk.
IT IS FURTHER STIPULATED AND AGREED that said merchandise consists of nylon laces and lace articles which are not the product made by any artificial process from cellulose, a cellulose hydrate, a compound of cellulose, or a mixture containing any of the foregoing and are claimed to be dutiable under said paragraph as modified by T.D. 51802 as such laces and lace articles in chief value *145of other than cotton, rayon or other synthetic textile, or silk at 45% ad valorem.
IT IS FURTHER STIPULATED AND AGREED that the items marked “A” were withdrawn from warehouse for consumption prior to September 14, 1958.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of facts, we find and hold the items of merchandise marked “A,” and initialed on the invoices by the designated commodity specialist to be properly dutiable as nylon laces and lace articles in chief value of other than cotton, rayon or other synthetic textile, or silk, at the rate of 45 per centum ad valorem, under paragraph 1529(a), Tariff Act of 1930, as modified by the General Agreement on Tariffs and Trade, 82 Treas. Dec. 305, T.D. 51802.
To the extent indicated, the specified claim in the above suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.